I do not believe that the lower end of the apron or any part of it rose from the pontoon because, in my judgment, that was a physical impossibility. The apron was only a few feet in width, whereas the pontoon was a very long barge, and for one end of the barge to rise sufficiently to cause one end of the apron to rise from the deck of the barge would have required waves or undulations in the surface of the river much greater than could possibly have been caused by the normal winds or the normal wash of passing vessels. The apron itself is sufficiently flexible to compensate for the fluctuation of a few inches and to cause a fluctuation of a few inches where the apron touched the pontoon would have required a rise or fall of several feet on either end of the pontoon.
In fact, the petition contains no allegation that the end of the apron rose, but the charge when the petition was filed was that the pontoon was caused "to move suddenly and violently" and that this sudden movement caused plaintiff to fall as aforesaid. I believe that this is what happened, that the pontoon was suddenly moved either endwise or sidewise by the action of the water and that this sudden movement of the pontoon threw plaintiff from her footing.
I do not feel, however, that defendant has borne the burden of showing itself free from negligence and, therefore, agreeing with the result reached by my associates,
  I respectfully concur in the decree. *Page 613